 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeorge Webel d/b/a Webel Feed Mills & PikeTransit Company and Local 217, American Feder-ation of Grain Millers, AFL-CIO. Cases 14-CA-7884 and 14-CA-7952April 21, 1977SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHEROn November 22, 1976, Administrative Law JudgeMarion C. Ladwig issued the attached SupplementalDecision in this proceeding. Thereafter, the Respon-dent filed exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Supplemental Decision in light of theexceptions and has decided to affirm the rulings,findings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, George Webeld/b/a Webel Feed Mills & Pike Transit Company,Pittsfield, Illinois, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Administrative Law Judge: This isa supplemental proceeding to determine any backpay dueemployee Earl L. Hull, who was the Union's chief contactat the Company's mill until he was discriminatorily laid offon May 18, 1974, and never recalled. The Board's May 7,1975, Decision and Order, 217 NLRB 815 (1975), wasenforced by a summary judgment of the Court of Appealsfor the Seventh Circuit on April 16, 1976, ordering theCompany to offer Hull reinstatement to his former job withbackpay.On January 15, 1975, without the knowledge or approvalof the Regional Office, the Company paid Hull $7,300 (anamount greatly in excess of his accumulated backpay at thetime), but without reinstatement, as a settlement. TheCompany contends that the settlement complies with thecourt decree and extinguishes any further right to backpay.The General Counsel refused to recognize the settlement229 NLRB No. 28and applied the $7,300 to the continuing backpay,contending that there was no valid offer of reinstatement,that the Company used its financial power to coerce theunemployed Hull to waive reinstatement, and that theexcessive payment constituted a "bribe" to keep this keyunion supporter out of the mill.The Regional Director issued the backpay specificationon June 11, 1976, and on June 24 the Company filed ananswer (amended on July 2 and 19), raising this and otherissues. The backpay hearing was held in St. Louis,Missouri, on July 19 and 20, 1976.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe arguments at the hearing and the General Counsel'sbrief, I make the following:FINDINGS AND CONCLUSIONSA. BackgroundEarl Hull (as found by the Board, 217 NLRB 815,adopting the Administrative Law Judge's Decision) initiat-ed the Union's organizational campaign at the Company'smill, testified for the Union in the representation proceed-ing, acted as the union observer at the April 30, 1974,election, and served as a member of the Union's negotiat-ing committee after the Union's May 8, 1974, certification.Meanwhile on March 23, the Company reassigned him-over his protest-from his regular job as general millhandon the day shift (working primarily as the pellet milloperator) to a temporary, two-employee night shift whichwas continued for 8 weeks. Then on May 18, as found bythe Board, the Company discriminatorily laid off Hullinstead of reassigning him to the day shift, in violation ofSection 8(a)(3).As further found by the Board, Company Owner GeorgeWebel told a job applicant on May 4 (4 days before theUnion's certification) that "the union has been voted inhere and ... we are going to fight it." (Emphasis supplied.)Thereafter, between the May 14 and 20 bargainingsessions, the Company unilaterally changed the drivers'pay arrangement, and later refused to retract or negotiateabout the change, "to disparage the Union in the eyes ofthe unit employees," in violation of Section 8(a)(5). TheBoard also found additional 8(a)(l) violations before andafter the election.The Union went on an economic strike on June 20, overa month after Hull's layoff or discharge. Hull remainedunemployed during this time, despite his diligent efforts tofind employment. The Company contested his eligibilityfor unemployment compensation, which he did not receiveuntil after he found employment in August.The strike was unsuccessful, and about the first week inAugust, the Union "called the strike off'-as crediblytestified by general millhand Jerry Cawthon, who returnedto work "a little bit" thereafter (on August 8, 1974).Later in August, after the strike and picketing ended,Hull obtained employment with Edgar Houchens, apainting and sandblasting contractor, most of whose workwas done at the Company's mill. Hull was not permitted towork at the mill because (as Hull testified without178 WEBEL FEED MILLS & PIKE TRANSIT CO.objection) "my employer told me that [Owner] GeorgeWebel did not want me there."On October 11, the Union met in negotiations with theCompany, without the participation of any of the employ-ees. As credibly testified to by International RepresentativeLloyed Freilinger, the Company advised that "there was noway they could even talk about a contract or get asettlement with Mr. Hull and have him come back towork." Management Consultant Charles Merideth admit-ted that in the meeting Freilinger said "he would ratherthat Mr. Hull would stay as a future employee since he wasa keypart of the union structure." (Emphasis supplied.)On December 9, 1974, upon advice of counsel, Interna-tional Representative Freilinger sent the Company aformal notice, advising it that the employees "haveterminated their strike and hereby make an unconditionaloffer to return to work." As Freilinger credibly testified,the strike had terminated long before that, as was quiteobvious when the employees quit picketing.The Company still failed to recall Hull. I find that theCompany had no intention of recalling him, and that his"layoff" was clearly a discharge.B. Compliance or Bribe?The credible evidence clearly shows that the Company atno time in January 1975 made Hull a valid offer ofreinstatement "to his former job or, if that job no longerexists, to a substantially equivalent position, withoutprejudice to his seniority and other rights and privileges,"as required by the court judgment. Instead, in severalmeetings held between January 10 and 15-withoutconsulting the Board's regional office-the Companybargained directly with Hull for an amount he wouldaccept to waive reinstatement, while seeking "justification"for a payment in excess of lost earnings in order that thesettlement would "go past" the Board and not beconsidered a "bribe."When Management Consultant Merideth and GeneralManager John Teuscher first met with Hull near hisfather's home on January 10, 1975, Merideth asked him (asHull credibly testified), "Earl, would you be willing tomake a settlement in lieu of returning to Webel's?"Merideth told Hull that the mental strain and anguishwould be too much for him. Hull, who was thenunemployed, "explained to them that that wouldn't botherme," but that he would be willing to settle withoutreinstatement if "they would go ahead and negotiate aworkable contract with Mr. Freilinger." He first told themthat he would take $6,000 or more. Merideth invited Hullto his office the next morning for further conversation.On Saturday morning, January II11, Hull told Meridethand Teuscher "that I had been doing some figuring andthat I had come up with a figure of $10,000." BothMerideth and Teuscher said no. Merideth added that itwould look like a bribe if the payment were too high, andstated that the amount had to be "justified" because theBoard required him to show exactly the basis on whichHull was claiming the money. Merideth also "informed methat the only alternative that he had was to give me a letterof reinstatement, and I told him that that would be fine. Iwas unemployed at the time, and I was ready to go back towork." (Thereafter, Hull stated his willingness to returneach time Merideth mentioned the alternative of reinstate-ment. On each occasion, Merideth would change thesubject without actually making the offer.) At one pointthat morning, Merideth stated "that if I did go back, that itwould probably be on the night shift," and that "it wouldbe rather risky or dangerous working by myself at night,"that "Anything could happen to anyone working at nightalone." Hull responded that "it didn't bother me, that Icould take care of myself." (Merideth admitted telling Hullthat his reinstatement would be to the night shift. AlthoughHull last worked at night, that assignment was onlytemporary. In the absence of the discrimination againsthim, he would have been reassigned to his former job asgeneral millhand on the day shift.) They failed to reach anagreement on a settlement figure, and Hull stated hewanted to contact his attorney (meaning InternationalRepresentative Freilinger).Before meeting again with Merideth and Teuscher onMonday, Jaunary 13, Hull talked with Freilinger. AsFreilinger credibly testified, "I told Earl that he was themainstay in the organizing attempt and that he was thecontact I had with the people there, that he was on thenegotiating committee and if he was gone I would lose allcontact with the people and that the union needed him ...and that was probably why the company wanted to tempthim with the money offer, so he wouldn't go back to work."(Freilinger credibly testified that without Hull, "Wewouldn't have a leader" at the mill or "anyone to handlethe situation because he was the one the people dependedon and went through and used as their leader or contactman.") Freilinger further told Hull "I don't really think this[settlement] is appropriate and I don't know whether theBoard would approve it. I can understand your feeling ...being you have been without a job. .... That's up to you,"but "I would like to go along to the meeting," withoutgetting into the discussion. (Freilinger impressed me as anhonest, trustworthy witness.)At the meeting in Merideth's office that Monday,Merideth stated that George Webel did not want Hullback. However, Merideth stated that the company attorneywould not let them offer Hull any more than $4,300because any larger amount "wouldn't go past" the Board,which would look at it as a bribe. (The Company hadfound that Hull's lost earnings since May 18, based on hisearnings the previous year for that period, were $5,499. The$4,300 offer was evidently a net figure, after deduction ofthe estimated interim earnings.) In an attempt to find"justification" for a larger settlement, Merideth and Hulldiscussed various amounts for interest, insurance, travelexpenses, social security and income taxes, and futureunemployment compensation. Freilinger stated he wasthere only as a witness. He advised Merideth that he didnot know whether it was appropriate or not for Merideth tobe negotiating with Hull on the settlement "and I was notgoing to get involved in it." Finally, Hull stated that hewould take the (net) amount of $7,600; Merideth offered$7,000; and Hull said he would compromise at $7,300 (net).When Merideth offered the $7,000, he said that was as faras the Company could go, and that the alternative was toreinstate Hull. As Freilinger credibly testified, Hull "said179 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe would be ready to go back to work." Merideth nevermade the reinstatement offer.Although no agreement was reached at this meeting andno waiver papers were signed, Company Owner Webelsigned a letter dated January 13, telling Hull that under theterms of the Administrative Law Judge's (December 18,1974) order, "we were directed to offer you reinstatementto your former job or reasonable equivalent. We would beprepared to offer you reinstatement, except that weunderstand that you do not wish to come back to ourcompany's employ and waive your right to be reinstated...." (Emphasis supplied.) I discredit Merideth's testimo-ny that on January 10 he did offer to reinstate Hull, andthe testimony by Merideth and Teuscher that Hull statedthat he would return only on the condition that theCompany agreed to a union contract. Of course Webelwould not have signed the January 13 letter (stating theCompany "would" be prepared to reinstate him) ifMerideth had already offered to reinstate Hull. Moreover,Teuscher's did not corroborate Merideth's testimony ofsuch an offer. Instead, Teuscher's testimony was thatMerideth "asked Earl if he would want to be reinstated."(Emphasis supplied.) When giving this and other testimony(for example, their testimony that Hull first requested$25,000), both Merideth and Teuscher appeared to befabricating testimony to help the Company's cause. (I notethat the Board specifically discredited some of Merideth'stestimony in the earlier hearing herein, and found thatTeuscher gave contradictory testimony.)On January 15, the Company and Hull reached anagreement for Hull to be paid the total of $8,068, consistingof a check for $7,300 plus the amount of $768 deducted forsocial security and income taxes. The January 15 memo-randum incorporating these terms read:EARL L. HULL PAYMENT IN ACCORDANCE WITH NLRBDECISIONBack Pay $5499.25Interest 165.00Insurance Pay Back 567.00Other 1068.75$7300.00Social Security and Income Taxes of $768.00 paid byWebel Feed Mills.This settlement was grossly in excess of Hull's accumu-lated backpay. The cash payment of $7,300 included$5,499.25 for gross backpay, without any reduction forinterim earnings. The backpay specification shows grossbackpay of $4,724.68 (from May 18 through the first 2weeks of 1975), less gross interim earnings of $2,772.03,leaving only $1,952.65-far less than half of the $5,499.25figure. The so-called "Other" figure (referring to travel andexpenses) was in the amount of $1,068.75-which was$944.75 in excess of the $124 shown in the backpayspecification. And instead of the Company deducting thetaxes, it agreed to pay them separately. Thus, evenassuming that the $165 in interest and $768 in taxes werecorrectly figured and the $567 for unpaid insurancepremiums was properly added, the total agreed amount of$8,068 was almost 4 times the actual accumulated backpayof $2,040.65 (gross backpay $4,724.68, minus gross interimearnings $2,772.03, plus travel and expenses $124 andinsurance $567, minus taxes $768, plus interest $165, equal$2,040.65).In exchange for this excessive payment, Hull executed acompany-prepared form, stating that he did not desire, andwaives, his right of reinstatement, and acknowledgingreceipt of the $7,300 check in full payment of all backpaydue him.I find it clear that the purported settlement-without theRegional Office's participation or approval-did notextinguish any further right to backpay, or comply with thecourt judgment. In the first place, the Company failed tooffer Hull reinstatement. He "had not been put to a truetest of having to make a reinstatement decision," and "itcould not effectuate the policies of the Act to terminate"his backpay rights as of that time. Burnup and Sims, Inc.,157 NLRB 366, 368 (1966), enfd. 383 F.2d 987 (C.A. 5,1967). In the second place, under all the circumstances(including Owner Webel's postelection threat, "we aregoing to fight" the Union), I find that the payment to Hullof the excessive amount for his backpay was intended tocoerce him to sign the waiver of reinstatement, for thepurpose of keeping this union leader out of the mill.Thirdly, the Company failed to live up to its bargain in thesettlement agreement, by reneging on its promise to pay the$768 in payroll taxes. I therefore find that the GeneralCounsel properly refused to sanction the waiver, andproperly applied the amount of the payment to thecontinuing backpay.Moreover, even if the Company had in fact made areinstatement offer to Hull, the offer would have been tothe night shift-not an offer of reinstatement to his "formerjob," which was that of a general millhand on the day shift(to which the Board held he would have been assigned if hehad not been discriminatorily laid off). Admittedly, theCompany assigned the temporary night work as mixeroperator to a qualified employee with the least seniority.The court judgment ordered "full reinstatement to hisformer job ... without prejudice to his seniority and otherrights and privileges." Hull's seniority, dating from June1971, was of course greater than the seniority of junioremployees and strike replacements who had been workingin the mill since Hull's discriminatory discharge.C. Other Issues1. Average weekly wagesIn its amended answer, the Company admits that themeasure of weekly wages which Hull would have earned isan appropriate measure of backpay, but contends that anappropriate period for measuring average weekly wageswould be the quarter period prior to his layoff, rather thanthe prior year. In view of the admitted seasonal nature ofthe operation, this contention clearly lacks merit. More-over, the Company itself used a longer period-from Mayuntil December-when determining the higher weeklyaverage in support of the settlement figure paid Hull onJanuary 15, 1975.180 WEBEL FEED MILLS & PIKE TRANSIT CO.I find that Hull's weekly average of $140.31 is the correctfigure for computing his backpay through February 15,1975, as alleged in the backpay specification.2. Tonnage basis after February 16, 1975On February 16, 1975, the Company placed two othergeneral millhands, Gerald Cawthon and David Mulford,on an incentive basis, paying them at the rate of 30 centsper ton on the mill's production, thereby raising theiraverage weekly wage (during the I-year period fromFebruary 16, 1975, through February 15, 1976) to $246.13.The backpay specification bases Hull's backpay fromFebruary 16, 1975, through March 31, 1976, on thisaverage weekly wage. (Hull's backpay after March 31,1976, remains subject to subsequent proceedings.)Until shortly before general millhand Hull was terminat-ed on May 18, 1974, he was being paid at a higher hourlyrate than general millhands Cawthon and Mulford, eventhough Hull had less seniority. The three general millhandsworked together on the day shift, producing the feed.Although each of the three spent more time on certainoperations than others, they helped one another andworked when needed on all of the machines (including thedrive, mixer, pellet mill, driers, and bagger), handledincoming and outgoing grain, cleaned the pits and the legs,and did other cleaning and maintenance work.Inasmuch as Hull's regular job as general millhand wascomparable to the jobs of general millhands Cawthon andMulford before his termination, and his hourly pay hadbeen higher than theirs, I find that in the absence of hissupport of the Union and this discriminatory discharge, hewould also have been placed on the same tonnage basis forhis compensation. I therefore find, contrary to theCompany's contention, that the tonnage earnings ofCawthon and Mulford, averaging $246.13 per weekbeginning February 16, 1975, constituted the most appro-priate basis for computing Hull's backpay from that date.(Gerald Conkright, the regular mixer operator on the dayshift, is paid on an individual tonnage basis. However, hiswork is not comparable to the work of the generalmillhands, and the parties stipulated that his earningswould not afford a reasonable basis for computing Hull'sbackpay.)3. Backpay during and after strikeFinally, the Company contends that although Hull wasdiscriminatorily terminated prior to the strike, and was notrecalled or offered reinstatement during the time, he is notentitled to any backpay from June 20, 1974, when the strikebegan, until December 9, 1974, when the Union formallynotified the Company that the strike had terminated. TheCompany belatedly raised this issue at the backpayhearing, after having included his backpay for this entireperiod when reaching its purported settlement with him onJanuary 15, 1975.It is "well settled that employees who are discriminatori-ly discharged prior to a strike are entitled to backpay forthe entire duration of the strike." Polynesian CulturalCenter, Inc., 222 NLRB 1192, 1194, fn. 12 (1976). In WinnDixie Stores Inc., 206 NLRB 777, 778 (1973), enfd. 502F.2d 1151 (C.A. 4, 1974), where three discriminatees hadbeen "very active" in the Union, had "participated innegotiations," and had voted to join the strike, the Boardrejected the Administrative Law Judge's ruling that "theirbackpay should be tolled for the period that theyparticipated in this strike," reaffirming that:The Board has consistently held, in cases involvingemployees who have been unlawfully discharged beforean economic strike is called, that the entire duration ofthe strike is includible in the backpay award periodbecause the employer's own discrimination against theclaimant makes it impossible to ascertain whether suchclaimant would have gone out on strike in the absenceof the discrimination and the resulting uncertainty mustbe resolved against the employer. ... To hold that anemployer who has wrongfully discharged an employeeprior to a strike may escape the consequences of hismisconduct by simple inaction in failing to offerreinstatement to the employee would reward theemployer for his misconduct. To require the firedemployee to apply to the employer who has evinced noretreat from his unlawful conduct appears hardlyreasonable, and also contrary to the well-establishedlegal principle that a condition once established-theemployer's refusal to employ the employee-is pre-sumed to continue in the absence of evidence showing achange has occurred.Accordingly, the Board there found that the employerfailed to sustain its contention that the three discriminateeswere not available to work.Here, Hull was discriminatorily discharged (althoughtold he was "laid off') on May 18, 1974. Being unemployedwhen the strike began on June 20, he did his share of thepicketing and acted as the strike leader. However, he hadbeen diligently seeking employment and, after the strikebegan, continued to seek employment and to register at theIllinois unemployment office, where he was required to fillout a card each week, explaining his efforts to findemployment. After the Union informally terminated thestrike about the first week in August 1974, Hull continuedseeking employment until he succeeded in finding worklater that month. He was again unemployed in January1975 when he accepted a sum of money for waivingreinstatement-despite being told by International Repre-sentative Freilinger that the Union needed Hull in the milland that if he did not return to work, the Union would loseall contact with the employees.The company counsel argues that Hull was "a leader ofthe Union ...was the Union's contact in the shop ...was, you might say, the leader in the strike movement,"and it would be a "fanciful thing to assume" that Hull"would have come back before December 9." The counseladded that such an assumption is "consistent with what theGeneral Counsel has done throughout this pleading andthroughout the hearing: that is, try to soak this employerwith as many dollars and give it to this claimant aspossible." However, Hull had been unemployed for over amonth when the strike began on June 20, 1974, and he didturn his back on the Union when he was again unemployedin January 1975 and accepted money for waiving reinstate-181 DECISIONS OF NATIONAL LABOR RELATIONS BOARDment-despite being told that the Union would no longerhave any contact in the mill without him. Under thesecircumstances, I find it uncertain whether he himself wouldhave gone on strike, or how long he would have remainedon strike during the approximately 6 weeks of picketing, ifthe Company had offered to end his unemployment byrecalling or reinstating him. I also find it unlikely that Hullwould have refused recall or reinstatement between thetime the Union informally terminated the strike early inAugust and the time it gave formal notice of the striketermination on December 9. During this 4-month period,other union supporters were returning to work and theUnion was seeking Hull's reinstatement. I therefore findthat the evidence does not establish that Hull wasunavailable for work during the 6-week strike or thereafter.Accordingly, I reject the Company's defenses and findthat the backpay specification accurately sets forth theI In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.Company's backpay liability from May 18, 1974, throughMarch 31, 1976.Upon the foregoing findings, conclusions, and the entirerecord, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER 'Respondent, George Webel d/b/a Webel Feed Mills &Pike Transit Company, Pittsfield, Illinois, its officers,agents, successors, and assigns, shall make Earl L. Hullwhole through March 31, 1976, by paying him the amountof $6,350.30, plus interest at 6 percent per annum inaccordance with Isis Plumbing & Heating Co., 138 NLRB716 (1962), until the backpay is paid, less the taxwithholdings as required by law.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.182